Fourth Court of Appeals
                                          San Antonio, Texas
                                                   June 19, 2019

                                              No. 04-19-00336-CV

                       IN RE Eduardo “Eddie” RAMIREZ and Basilio Villarreal

                                       Original Mandamus Proceeding 1

                                                      ORDER

        On May 22, 2019, relators filed a petition for writ of mandamus. After considering the
issues raised in the petition, this court concludes relators are not entitled to the relief sought.
Accordingly, we GRANT the motion to dismiss filed by the real parties in interest and we
DISMISS relators’ petition for writ of mandamus AS MOOT.

         It is so ORDERED on June 19, 2019.


                                                                         _____________________________
                                                                         Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. DS-19-222, styled Eduardo “Eddie” Ramirez and Basilio Villarreal v.
Leticia O. Lopez, et al., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Carlos Valdez
presiding.